DETAILED ACTION

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  in claim 17, please amend the limitations to read “wherein the second thin sheet is thermoplastic” for proper grammatical format and in claim 18, the limitation “PVB” to read “polyvinyl butyral (PVB) for proper notation of the claimed polymer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the polymer compound or varnish comprises a dye.  It is not clear how the compound would contain a dye since a compound is a substance made of two or more elements in the periodic table.  Examiner assumes that this is in reference to a layer formed from a composition of the polymer compound or varnish and a dye.  Clarification is requested.
Claim 2 contains the trademark/trade name Perkin-Elmer®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe lambda 900 spectrophotomer and, accordingly, the identification/description is indefinite.  Claim 19 is rejected as being dependent on claim 2.
Claim 5 recites “wherein the polymer compound of the first sheet is selected from monomers,….varnish comprising dispersed particles of PVB, latex, polyurethane or acrylate”.  Given that claim 1 recites the first thin sheet comprises or consists of a polymer compound or of a varnish, it is not clear if the varnish and polymer compound are considered the same.  Examiner assumes they are the same and clarification is requested.
Claim 6 contains the trademark/trade name Sudan Black B®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe (2,2-dimethyl-1,3-dihydroperimidin-6-yl)-(4-phenylazo-1-naphthyl)diazene or Solvent Black 3 and, accordingly, the identification/description is indefinite.
Claim 8 recites the limitation “wherein the second thin sheet of an undyed plastic”.  It is not clear if the undyed plastic is the same as the plastic that is not bulk-tinted as claimed in claim 1.  Examiner assumes that it is the same and suggests amending claim 8 to read “wherein the second thin sheet of plastic that is not bulk-tinted”.  Clarification is requested.
Claim 12 recites the limitation “wherein the interlayer comprises successively, with reference to the inner sheet of clear glass: said first thin sheet comprising or consisting of a layer of a polymer compound or of a varnish, then said polymer compound or said varnish comprising a dye, and then said second thin sheet of a plastic that is not bulk-tinted”.  First, it is not clear if there are two layers in the first thin sheet or only one.  If there are two, the “consisting of” language in the first thin sheet in claim 1 renders the scope of claim 12 confusing since it appears that there are two layers.  Second, it is not clear how the layer of a polymer compound or of a varnish correlates structurally or materially to the layer of a polymer compound or of a varnish comprising a dye as claimed in claim 1.  Lastly, it is not clear if there are several layers of a polymer compound or varnish having a dye or it is a single layer.  Examiner assumes either scenario would meet the limitations.
Claim 13 recites the limitation “wherein the interlayer comprises successively, with reference to the inner sheet of clear glass: said second thin sheet of a plastic that is not bulk-tinted, then said first thin sheet comprising or consisting of a layer of a polymer compound or of a varnish, then said polymer compound or said varnish comprising a dye”. ”.  First, it is not clear if there are two layers in the first thin sheet or only one.  If there are two, the “consisting of” language in the first thin sheet in claim 1 renders the scope of claim 13 confusing since it appears that there are two layers.  Second, it is not clear how the layer of a polymer compound or of a varnish correlates structurally or materially to the layer of a polymer compound or of a varnish comprising a dye as claimed in claim 1.  Lastly, it is not clear if there are several layers of a polymer compound or varnish having a dye or it is a single layer.  Examiner assumes either scenario would meet the limitations.
Claim 15 recites “depositing, on said stack of layers, a colored polymer layer or a varnish comprising a dye”.  Examiner notes that claim 1 recites that polymer compound or varnish composition contains a dye.  It is not clear if the colored layer is the same as that claimed in claim 1.  Examiner further notes that claim 15 only recites that the varnish comprises the dye.  There is no recitation of the dye as part of the colored polymer layer.  Examiner suggests amending the limitations to be consistent with what is claimed in claim 1.  The claim further recites the term “undyed transparent thermoplastic interlayer”.  It is not clear how this relates to the plastic that is not bulk-tinted that is claimed in claim 1.  Again, Examiner suggests amending the limitations to be consistent with what is claimed in claim 1.
Claim 15 also recites the limitation “during which assembly of the laminated glazing is effected”.  It is not clear how the assembly would be effected and if this means the lamination is complete.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fedullo et al. (WO 2018/015312) in view of Ishido et al. (US 20170276846).
Fedullo discloses a laminated glazing for vehicles.  Concerning claims 1, 12-13, and 17, Fedullo discloses inner and outer clear glass sheets with interlayer sheet that comprising an infrared filter and thermoplastic interlayer in that order from inner to outer glass sheet, disposed between the two clear glass sheets, wherein the infrared filter is an infrared reflective film that is a multilayer stack, a black infrared transparent film that is highly transmissive in the wavelength range of 850-1100 nm and efficiently blocking the wavelength range of 300-750 nm and laminated with an interlayer film (pp. 3-15).   However, Fedullo is silent to the black infrared transparent film composition and properties thereof.  With respect to claim 4, the infrared reflective film can comprise at least two silver layers with dielectric layers sandwiching the silver layers (pp. 10-12). Regarding claim 14, the laminate is used in automobile vehicles (abstract; p. 10). However, Fedullo is silent to the black infrared transparent film composition and properties thereof.
Ishido discloses an optical filter that has a transmittance of light in a wavelength range of 400 to 730 nm of 2% or less and an average transmittance of 80% or more in the wavelength range of 800 to 1000 nm.  With respect to the black infrared transparent film of Fedullo, Ishido discloses the optical filter film comprises a transparent resin that is an epoxy, acrylic, and the like and a black dye that is specifically C.I. solvent black 3, which is the claimed Sudan Black B® or solvent black 5, wherein the content of total dye is found to be between 0.5 to 40 parts by mass (para. 0051-0145).  Examiner notes that that ratio of black dye to green dye is found to be within a range of 1 to 10 by mass and as such, the content of the black dye would overlap and include the claimed range.  Given that the materials are the same, the optical properties as claimed in claims 2-3, 16, and 19-20 would be met by the combination.  The optical filter film of Ishido provides excellent infrared selective transmitting properties while simultaneously providing a visible light shielding property (para. 0009).  As such, it would have been obvious to one of ordinary skill in the art to use the film of Ishido as the infrared transmitting film of Fedullo.

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fedullo et al. (WO 2018/015312) in view of Ishido et al. (US 20170276846) as applied to claim 1 above, and further in view of Lu (SAE Transactions).
The prior art discloses the above but is silent to the interlayer film having the claimed structure.
Lu discloses that transparent PVB/PET/PVB interlayer structures in glass laminates provide increased laminated integrity in impact conditions (pp. 811-815).  As such, for increased impact strength for glass laminates, one of ordinary skill in the art would have been motivated to use the interlayer structure of Lu as the interlayer film of Fedullo.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fedullo et al. (WO 2018/015312) in view of Ishido et al. (US 20170276846) as applied to claim 1 above, and further in view of Tamai et al. (US 20120250146).
The prior art discloses the above but is silent to the thickness of each glass sheet.
Tamai discloses a laminated glazing for automobiles, wherein the thickness of each glass sheet is from 1 mm to 4 mm (para. 0075).  As such, for use as glazings in automobiles which is the same application as Fedullo, one of ordinary skill in the art would have been motivated to have the thickness of each glass sheet between 1 mm to 4 mm.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fedullo et al. (WO 2018/015312) in view of Ishido et al. (US 20170276846) as applied to claim 1 above, and further in view of Finley (Thin Solid Films).
The prior art discloses the above but is silent to the claimed layer thicknesses.
Finley discloses an IR reflecting thin film stack for automotive applications, wherein the thickness of each layer is within the claimed thickness range (p. 268, section 7).  The thicknesses as claimed allow for effective IR reflectance (Figure 5b).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed thickness values.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fedullo et al. (WO 2018/015312) in view of Ishido et al. (US 20170276846) as applied to claim 1 above, and further in view of Kim et al. (US 20180361714).
Fedullo discloses the above, including the deposition of the multilayer stack onto glass sheet, laminating a black IR transparent film, and applying a thermoplastic interlayer with the other glass sheet (pp. 12-14).  While it is noted that Fedullo is silent to whether the black IR film it is noted that Ishido discloses such a film is dried (Ishido; para. 0167).  As such, it would have been obvious to one of ordinary skill in the art to dry the black IR transparent film. However, Fedullo is silent to the degassing step and heat treatment.
Kim discloses the interlayer is applied between the glass sheets, degassed, and a heat treatment process is applied to produce the final laminate (para. 0106-0156).  Given that these are standard steps within the glass lamination art, one of ordinary skill in the art would have undertaken the claimed steps, in order to produce a final laminate that is capable of use within the application desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783